******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     WELLS FARGO BANK, N.A., TRUSTEE v.
          JOSEPH S. TARZIA ET AL.
                (AC 35791)
               Gruendel, Alvord and Norcott, Js.
        Argued March 17—officially released June 3, 2014

   (Appeal from Superior Court, judicial district of
            Stamford-Norwalk, Mintz, J.)
  Christopher G. Brown, for the appellant (named
defendant).
  Laura Pascale Zaino, with whom, on the brief, was
Brian D. Rich, for the appellee (plaintiff).
                         Opinion

   NORCOTT, J. The defendant, Joseph Tarzia, appeals
from the entry of a judgment of strict foreclosure for
the plaintiff, Wells Fargo Bank, N.A.1 In this appeal, the
defendant claims that (1) the plaintiff has not stated a
claim for strict foreclosure of the mortgage because it
did not plead that it is the owner of the debt, and
(2) the judgment of strict foreclosure was procedurally
improper because the court’s earlier entry of summary
judgment as to liability on the note could only apply to
his personal liability, and could not be the basis for a
judgment of strict foreclosure. We disagree, and accord-
ingly, we affirm the judgment of the trial court.2
   The following facts and procedural history inform
our review. On or about June 22, 2007, the defendant
executed a note for a loan of $1,334,000. As security
for payment of the note, he concomitantly executed a
mortgage on his property at 138 North Lake Drive in
Stamford. On or about February 18, 2009, the plaintiff
initiated this foreclosure action, bearing a return date
of February 24, 2009. In its complaint, the plaintiff
alleged that it was the holder of the note and mortgage;
that the defendant defaulted on the note; that it had
elected to accelerate the balance due on the note and
declare it due immediately; and that it elected to fore-
close on the mortgage securing the note.
   The defendant filed an answer on March 11, 2009, in
which he denied that the plaintiff was the holder of the
note and mortgage. The defendant asserted six special
defenses and a counterclaim in his answer; only the
first special defense is relevant to this appeal.3 In the
defendant’s first special defense, he claimed that ‘‘[t]he
complaint fails to state a claim upon which relief may
be granted because plaintiff alleges in paragraph [four]
that it is merely a ‘holder’ of the Note and a mere
‘holder’ of the Note is without the right to foreclose the
Mortgage.’’ On March 19, 2012, the plaintiff moved for
summary judgment on its claim, the defendant’s special
defenses, and the defendant’s counterclaim. In support
of its motion, the plaintiff provided the court with a
memorandum of law and an affidavit that included and
incorporated by reference copies of the note, mortgage
and assignment of the mortgage. The defendant did not
oppose the plaintiff’s motion for summary judgment.
The court granted the plaintiff’s motion for summary
judgment ‘‘as to liability only.’’
   Thereafter, on May 13, 2013, the plaintiff filed a
motion for judgment of strict foreclosure to which the
defendant objected. The defendant argued that there
is no predicate for entry of the foreclosure judgment
because ‘‘[t]here is no authority for a court to grant
summary judgment as to liability only where the relief
sought is foreclosure relief.’’ The defendant also argued
that the plaintiff failed to plead a proper foreclosure
claim by only alleging its ‘‘holder’’ status, rather than
pleading that it is the owner of the note and mortgage.
The trial court heard argument, rejected both claims
by the defendant, and rendered judgment of strict fore-
closure. As to the defendant’s first claim, the court
ruled, ‘‘the [entry of summary judgment] as to liability
only says there’s no genuine issue of material fact dis-
puted as to any defense on the note or mortgage and
that they can proceed to judgment of foreclosure, which
is a separate proceeding after liability has been deter-
mined on the note and mortgage.’’ As to the second
claim, the court adopted the decision in Bank of
America, N.A. v. DiLuca, Superior Court, judicial dis-
trict of Stamford-Norwalk, Docket No. CV-09-5011073-
S (April 30, 2013) (56 Conn. L. Rptr. 44),4 which applied
our Supreme Court’s decision in RMS Residential Prop-
erties, LLC v. Miller, 303 Conn. 224, 32 A.3d 307 (2011).
This appeal followed.
                              I
   The defendant first claims that the plaintiff has not
stated a proper claim for strict foreclosure of the mort-
gage because the plaintiff failed to plead that it is the
owner of the debt. Specifically, he argues that ‘‘plain-
tiff’s holder allegation was insufficient to state a foreclo-
sure claim.’’ We disagree.
   We review a judgment of strict foreclosure to deter-
mine ‘‘whether the trial court abused its discretion. . . .
In determining whether the trial court has abused its
discretion, we must make every reasonable presump-
tion in favor of the correctness of its action. . . . Our
review of a trial court’s exercise of the legal discretion
vested in it is limited to the questions of whether the
trial court correctly applied the law and could reason-
ably have reached the conclusion that it did.’’ (Internal
quotation marks omitted.) People’s United Bank v. Bok,
143 Conn. App. 263, 267, 70 A.3d 1074 (2013).
   Our Supreme Court’s decision in RMS Residential
Properties, LLC, is dispositive of the plaintiff’s claim
on appeal. There, it was held that ‘‘a holder of a note
is presumed to be the owner of the debt, and unless
the presumption is rebutted [the holder] may foreclose
the mortgage under [General Statutes] § 49-17. . . .
The production of the note establishes his case prima
facie against the makers and he may rest there. . . .
It [is] for the defendant to set up and prove the facts
which limit or change the plaintiff’s rights.’’ (Internal
quotation marks omitted.) RMS Residential Properties,
LLC v. Miller, supra, 303 Conn. 231–32; see also Coun-
trywide Home Loans Servicing, LP v. Creed, 145 Conn.
App. 38, 48, 75 A.3d 38 (same), cert. denied, 310 Conn.
936, 79 A.3d 899 (2013); Deutsche Bank National Trust
Co. v. Shivers, 136 Conn. App. 291, 297 n.4, 44 A.3d 879
(same), cert. denied, 307 Conn. 938, 56 A.3d 950 (2012).
  In the present case, the plaintiff pleaded that it is the
holder of the note upon which the defendant defaulted
and the plaintiff foreclosed, and it submitted to the
court an affidavit that included and incorporated by
reference copies of the note, mortgage and assignment
of the mortgage. The plaintiff, therefore, established its
prima facie case. The defendant did not attempt to
rebut the plaintiff’s status as a holder of the note and
mortgage; indeed, he did not file any opposition to the
plaintiff’s motion for summary judgment. Accordingly,
the plaintiff was entitled to avail itself of the rebuttable
presumption established in RMS Residential Proper-
ties, LLC.
   The defendant contends that the trial court’s decision
must be considered in light of our Supreme Court’s
more recent decision in J.E. Robert Co., Inc. v. Signa-
ture Properties, LLC, 309 Conn. 307, 71 A.3d 492 (2013).
Specifically, he relies on the following text in that deci-
sion: ‘‘Our statement in RMS Residential Properties,
LLC . . . that ‘a holder of a note is presumed to be
the owner of the debt, and unless the presumption is
rebutted, may foreclose the mortgage under § 49-17,’
was not intended to suggest that mere proof that some-
one other than the party seeking to foreclose is the
owner of the note will require dismissal for lack of
standing. Rather, under such circumstances, the burden
would shift back to the plaintiff to demonstrate that
the owner has vested it with the right to receive the
money secured by the note. To the extent that our
statement in RMS Residential Properties, LLC, can be
read otherwise, it is hereby overruled.’’ (Citation omit-
ted.) Id., 325 n.18. To the extent that the defendant is
correct that this holding alters the decision in RMS
Residential Properties, LLC, it is inapplicable because
in the present case, the defendant never attempted to
rebut the presumption that the plaintiff owned the debt
and had the right to foreclose the mortgage. We there-
fore reject the defendant’s argument that the plaintiff
failed to state a claim for strict foreclosure by pleading
and proving its status as holder of the note and
mortgage.
                             II
  The defendant next argues that the judgment of strict
foreclosure was improper because the court’s earlier
entry of summary judgment as to liability on the note
could only pertain to personal liability and could not
be the basis for a judgment of strict foreclosure. Specifi-
cally he argues that ‘‘there is no authority for a court
to grant summary judgment as to liability only where
the relief sought is foreclosure’’ and that ‘‘[Practice
Book] § 17-50 does not authorize summary judgments
as to liability only for foreclosure relief.’’ We disagree.
  ‘‘As a preliminary matter, we set forth the applicable
standard of review. The interpretive construction of the
rules of practice is to be governed by the same princi-
ples as those regulating statutory interpretation. . . .
The interpretation and application of a statute, and thus
a Practice Book provision, involves a question of law
over which our review is plenary.’’ (Citations omitted;
internal quotation marks omitted.) Wiseman v. Arm-
strong, 295 Conn. 94, 99, 989 A.2d 1027 (2010).
   Resolution of this claim is controlled by our recent
decision in GMAC Mortgage, LLC v. Ford, 144 Conn.
App. 165, 73 A.3d 742 (2013). There, we said that, ‘‘a
court may properly grant summary judgment as to liabil-
ity in a foreclosure action if the complaint and support-
ing affidavits establish an undisputed prima facie case
and the defendant fails to assert any legally sufficient
special defense.’’ Id., 176. Even if we were inclined to
agree with the merits of the defendant’s argument,
which we are not, ‘‘[o]ur rules of practice and our own
policy do not permit a panel of this court to overturn
decisions of this court.’’ Towbin v. Board of Examiners
of Psychologists, 71 Conn. App. 153, 178, 801 A.2d 851,
cert. denied, 262 Conn. 908, 810 A.2d 277 (2002). We
therefore must reject the defendant’s second claim of
error that the court was without authority to grant sum-
mary judgment as a predicate for a judgment of strict
foreclosure.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff is the trustee for the certificateholders of Structured Asset
Mortgage Investments II, Inc., Structured Assets Mortgage Investments II
Trust 2007-AR4, Mortgage Pass-Through Certificates, Series 2007-AR-4.
   Christine Tarzia also was named as a defendant in this case; she was
nonappearing before the trial court and is not a party to this appeal. The
other named defendant, National City Bank, is a junior lienholder. On appeal,
it appears as an appellee, along with the plaintiff.
   2
     The plaintiff argues that the defendant did not properly preserve his
claims of error by appealing from a judgment of strict foreclosure when his
claims concern the propriety of the court’s earlier entry of summary judg-
ment as to liability. We reject this argument because, as we have held
previously, the entry of summary judgment as to liability only is not a final
judgment for purposes of appeal. See Essex Savings Bank v. Frimberger,
26 Conn. App. 80, 81, 597 A.2d 1289 (1991).
   3
     The defendant later withdrew the sixth special defense and his coun-
terclaim.
   4
     This case is presently pending on appeal before this court. Bank of
America, N.A. v. DiLuca, Appellate Court, Docket No. AC 36224.